Citation Nr: 1716472	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  11-24 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for migraine headaches, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to December 1990.

This case comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction of the case belongs to the RO in Atlanta, Georgia.

In January 2017 the Veteran testified at a hearing before the undersigned at the RO; a transcript of that hearing is of record.  Evidence pertinent to the matters on appeal was received contemporaneously with the Veteran's January 2017 Board hearing.  The Veteran has waived initial RO consideration of this evidence.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the most recent evidence reveals that the Veteran is employed.  The issue has not been raised by the Veteran or by the record.


FINDINGS OF FACT

1.  The Veteran's hypertension is not productive of diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

2.  Prior to February 26, 2016, the Veteran's migraine headaches did not approximate a level of impairment consistent with one prostrating attack per month.

3.  From February 26, 2016, the Veteran's migraine headaches approximated a level of impairment consistent with one prostrating attack per month but were not manifested by completely prostrating and prolonged headaches producing severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2016).

2.  The criteria for a rating in excess of 10 percent for migraine headaches prior to February 26, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2016).

3.  The criteria for a rating of 30 percent for migraine headaches from February 26, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2016).


 REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by RO letter dated in January 2009.

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records and private medical records.  The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited subjective complaints and clinical measures.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

Hypertension

By rating action in May 1991 service connection for hypertension was established, and a rating of 10 percent was assigned, effective December 20, 1990.  The Veteran's claim for an increased rating for service-connected hypertension was received on January 5, 2009, and the rating period on appeal is from January 5, 2008, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2).

Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension with diastolic pressure (bottom number) predominantly 100 or more, or systolic pressure (top number) predominantly 160 or more.  A 10 percent rating also is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for hypertension with diastolic pressure predominantly 120 or more.  The maximum 60 percent rating is assigned for hypertension with diastolic pressure predominantly 130 or more. 38 C.F.R. § 4.104 (2016).

At the January 2017 Board hearing, the Veteran's representative stated that the Veteran's blood pressure had been stable and had been averaging "118 over 74."  The Veteran indicated that she had lost 80 pounds and that her blood pressure was "still the same way."

During the appeal period the Veteran has undergone VA hypertension examinations in June 2009 and February 2016.  The Veteran's treatment plan has included taking continuous medication for hypertension, including metoprolol, valsartan/HCTZ, and amlodipine.  Blood pressure readings from those examinations were 119/84, 117/87, 115/82 (June 2009) and 121/89, 115/83, 118/82 (February 2016).

The evidence of record, including blood pressure readings from VA hypertension examinations, does not show that the Veteran's hypertension is productive of diastolic pressure that is predominantly 110 or more or systolic pressure that was predominantly 200 or more.  

The Board here observes that starting December 23, 2008 the Veteran was hospitalized for symptoms that included chest pain, headaches, and shortness of breath.  At one point the Veteran was treated with nitroglycerin as her blood pressure was elevated to 205/116.  The Veteran's blood pressure was thereupon recorded as 153/116, with additional readings of 152/102 (12/24/08), 146/95-155/106 (12/25/08), 162/104 (12/26/08), 170/110 (12/27/08), and 133/92 (12/29/08) also reported.  A January 2009 private medical record (follow-up to the December 2008 hospitalization) revealed that the Veteran's blood pressure was 108/82.  While the Board acknowledges that the Veteran had isolated blood pressure readings during her emergency treatment in December 2008 that did show diastolic pressure greater than 110 and systolic pressure greater than 200, such readings were not predominant during the appeal, and, in fact, were not even predominant during the Veteran's December 2008 hospitalization.

In sum, a rating in excess of 10 percent for hypertension is not warranted.

Migraine headaches

By Board decision in August 2000 service connection for migraine headaches was established, and an August 2000 implementing rating decision assigned a rating of 10 percent, effective November 12, 1997.  The Veteran's claim for an increased rating for service-connected headaches disability was received on January 5, 2009, and the rating period on appeal is from January 5, 2008, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2).

Under Diagnostic Code 8100, a 10 percent disability rating is assigned, where the veteran gets headaches with prostrating characteristics, on average, every two months over the course of several months.  If the headaches with characteristics of prostrating attacks occur, on average, once a month, a 30 percent disability rating will be assigned.  In order to receive 50 percent disability rating, which is the maximum provided under diagnostic code 8100, there must be very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2016).

The rating criteria do not define "prostrating."  According to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."  Similarly, the term "productive of severe economic inadaptability" is not defined by VA regulations.  However, the U.S. Court of Appeals for Veterans Claims (Court) has stated that this term is not synonymous with being completely unable to work, and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

A December 23-29, 2008 private hospital discharge summary indicates that the Veteran was admitted after she developed shortness of breath and a stabbing pain in the chest.  She also complained of a headache with photophobia.  A neurologist recommend that she be placed on Topamax.  A December 2008 MRI of the brain revealed developmental hypoplasia of the P1 segment of the right PCA.  She was discharged in stable condition.

At a June 2009 VA Neurology examination the Veteran indicated that her headaches would usually begin with throbbing on the left side with sound and light sensitivity that would cause her to lie in bed.  She was taking Topamax and indicated a good response to that treatment, though the medication would cause her to become sleepy and forgetful at times.  She reported that she had migraine headaches once every two months with attacks that were not prostrating and did not prevent ordinary activity.  The duration was "minutes."  The diagnosis was migraine headaches with no significant occupational effects.

In her September 2009 notice of disagreement the Veteran indicated that she was taking Topamax and that her headaches were more frequent.  She stated that the medication was helpful but resulted in sleepiness and numbness in her fingers and toes.

At a February 26, 2016 VA headaches examination the Veteran indicated that her headaches involved pulsating or throbbing head pain with symptoms including nausea, vomiting, and blurry vision.  The headaches would typically last less than 1 day and were located on both sides of her head.  The examiner stated that the Veteran did not have characteristic prostrating attacks of headache pain and further indicated that the Veteran's headache condition did not impact her ability to work.  It was noted that the Veteran reported good therapeutic response to her daily medication (topiramate).  In a March 2016 addendum the February 2016 VA examiner indicated that the "Veteran reports by telephone interview that routine Topiramate 2 qam and 2 qpm has decreased her headache frequency to one q 6 months, nonprostrating."  It was noted that prior "to that, they occurred 3 x monthly."  It was noted that the Veteran was trying to adjust to the adverse effect of daytime drowsiness due to her headaches medication and that she no longer drove herself to work.  She also indicated that she had decrease in focus, concentration and fine motor skills such using her keyboard in the workplace.

At the January 24, 2017 Board hearing the Veteran indicated that her headaches had worsened since 2008 and that she now had migraines three times a month.  Her medications had been adjusted.  The Veteran indicated that her headaches would typically begin with impaired vision and that she would then try to isolate herself by going into a room and lay on the floor.  The headaches could last up to one day.  Her employer would give her accommodations when the headaches occurred and she would just "clock out" and her husband would come and get her.  She estimated that she would have to "clock out" 30 to 40 days a year.  She indicated that she was a hard worker and was embarrassed to have to clock out as she didn't want to explain things to her boss.

In a January 2017 letter the Veteran's private physician stated that he was treating the Veteran's chronic migraine headaches with prescription medications.  There was no additional information provided.

A review of the evidence reveals that beginning with the February 26, 2016 VA examination the Veteran has reported headaches of a frequency of at least three times a month.  While examiners have indicated that the Veteran's headache pain was not prostrating, the Board recognizes the Veteran's competent lay statements describing her symptoms and their effects on her daily life and occupation.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  In considering the frequency and duration (up to one day) of the Veteran's headaches, and in further consideration of the Veteran's description of her headaches that include associated symptoms of nausea and blurry vision, the Board finds that the Veteran's headaches approximate a level of impairment consistent with one prostrating attack per month.  Therefore, the totality of the evidence of record weighs in favor of assigning a 30 percent disability rating for the period from February 26, 2016.

The record, however, does not support a 50 percent disability rating because there is no evidence to suggest that the Veteran's headaches were completely prostrating or caused severe economic inadaptability.  As noted, no medical professional has characterized the Veteran's headaches as completely prostrating.  Further, while the Veteran has testified to the employment difficulties caused by her headaches, the June 2009 and February 2016 VA examiners stated that the Veteran's headaches did not impact her ability to work.  Even taking into consideration the frequency of her headaches which resulted in increased absenteeism, the Veteran has been able to maintain employment.

In conclusion, the Board finds that the Veteran's level of disability more closely approximates the criteria for a 30 percent disability rating for the period beginning February 26, 2016, and a higher disability rating is not warranted.

In reviewing the foregoing, the Board has been cognizant of the "benefit of the doubt" rule, but there is not such an approximate balance of the positive evidence and the negative evidence to permit an even more favorable determinations.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with his employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

Regarding the Veteran's hypertension and headaches, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  Although the Diagnostic Codes allows for higher ratings than those assigned, the Board fully explained why higher ratings were not warranted.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate, and the Veteran has not asserted as such.  Here, blood pressure reading, medications, and headaches frequency, pain, and severity and modifications in activities are contemplated by the applicable diagnostic codes.  As such, the Board concludes that referral for extraschedular consideration is not warranted here.


ORDER

A rating in excess of 10 percent for hypertension is denied.

A rating in excess of 10 percent for migraine headaches prior to February 26, 2016 is denied.

A rating of 30 percent for migraine headaches from February 26, 2016 is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


